Citation Nr: 1507303	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  07-30 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of right foot stress fracture.

2.  Entitlement to an initial compensable rating for residuals of left foot stress fracture.

3.  Entitlement to a 10 percent rating under the provisions of 38 C.F.R. § 3.324.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  Disable American Veterans

ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to May 2006.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  These claims were before the Board in January 2011 and July 2013, at which time they were remanded for additional development.  After the issuance of a November 2013 supplemental statement of the case, the claims have been returned to the Board for further appellate review.


REMAND

In the July 2013 remand, the Board found that the RO's various attempts at notifying the Veteran of scheduled VA examinations were thwarted because his mailing address was incorrect and, thus, the correspondence was returned as undeliverable.  The RO's correspondence, including notice of these examinations, was sent to the Veteran at the [redacted] address.  However, in the July 2013 remand, the Board also observed that a March 2011 mailing address search showed that the Veteran was associated with a different mailing address, the [redacted] address, as recently as February 2011.  As such, the Board found that a remand was required in order for the RO to (1) ask the Veteran to submit any additional evidence in support of his claim; (2) reschedule the Veteran for VA examinations; and (3) attempt to notify the Veteran of these examinations using his "current mailing address."  

While the Veteran's claims were in remand status, the RO sent correspondence to the Veteran, each of which was addressed to the [redacted] address.  All of this correspondence was returned as undeliverable.  Despite undertaking a November 2013 address search that revealed a variety of other possible mailing addresses, the RO did not send the Veteran correspondence addressed to any other mailing address, including the [redacted] address.  Ultimately, the Veteran did not submit any additional evidence in support of his claims and did not appear for scheduled VA examinations.  The RO then re-adjudicated the Veteran's claims, confirming and continuing the denial thereof, issued a November 2013 supplemental statement of the case, and returned the Veteran's claims to the Board for further appellate review.

Upon return of the Veteran's appeal to the Board, the Board reviewed the Veteran's claims file, which is now wholly digital and contained within the Veterans Benefits Management System (VBMS).  According to VBMS, the Veteran's current mailing address is on [redacted] Street.  Further, implicit in the July 2013 remand was the finding that the [redacted] address was incorrect, especially given the amount of correspondence sent to that address returned as undeliverable.   Consequently, the Board finds, in the interest of fairness and due process, that another remand is required in order to further develop the Veteran's claims.  

The Veteran is reminded that in the normal course of events, it is his burden to keep VA apprised of his whereabouts.  If he does not do so, VA is not obligated to "turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Moreover, corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claims, rather than a duty on the part of VA to entirely develop the claims with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Accordingly, the case is remanded for the following action:

1.  The RO must request that the Veteran provide VA with his current mailing address.  Note: Based upon a review of record, it appears that the Veteran's new address appears to be on [redacted].

2.  The RO must contact the Veteran to afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for his foot disabilities since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must then be afforded the appropriate VA examination to assess the current status of his service-connected foot disabilities.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file in the form of an electronic record must be made available to and be reviewed by the examiner in conjunction with the requested study.  The examiner must discuss and distinguish the clinical findings noted on the November 2006 VA examination report.  Finally, the examiner must comment on the effects of the Veteran's service-connected foot disabilities on his daily activities, including employment.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the above development has been completed, the Veteran's claims must be re-adjudicated.  If any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

